By JUDGE THOMAS J. MIDDLETON
Upon consideration of the pleadings, the arguments of counsel and memoranda filed, it is the opinion of the Court, that th$ Motion ,to Strike the Demurrer filed on behalf of the. Petitioner should be denied and that the Demurrer filed on behalf of the Defendant should be sustained
It appears to the Court that Section 9-6.14:20(ii) of the Administrative Process Act,excludes from judicial review any agency action relating, to grants of funds. Section 63.1-119 of Chapter 6, Public Aid and Assistance, Article 2, Grants of Assistance, seems to support this conclusion.